Citation Nr: 0822770	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-35 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from October 1964 until 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
disability related to migraine headaches.

2.  A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  The criteria for a grant of service connection for a back 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in March 2004, March 2005 and 
October 2007 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records and 
private medical records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

The veteran and his representative have posited the duty to 
assist has not been fulfilled as the RO did not obtain the 
service treatment records concerning the assault that 
occurred while the veteran served with the 50th MP 
Detachment.  In this regard, the veteran on his Notice of 
Disagreement indicated he was assaulted in Frankfurt, Germany 
and indicated the dates were some point in 1966 or early 
1967.  He indicated he did not know the name of the assailant 
and further explained he had been unable to obtain the 
records himself.  The RO obtained the service personnel 
records and in March 2005 and October 2007 solicited more 
information from the veteran concerning the assault, 
including information from alternate sources evidence such as 
statements from service medical personnel, "buddy" statements 
or affidavits, employment records and pharmacy and insurance 
records.  The veteran responded in April 2006 that he had no 
additional evidence to submit.  The veteran did not respond 
to the October 2007 letter.  It has been held in this regard 
that "[t]he duty to assist is not always a one-way street.  
If a [claimant] wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Migraine Headaches

The veteran seeks service connection for migraine headaches.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Although the veteran is competent to describe symptoms such 
as headaches under Barr v. Nicholson, 21 Vet. App. 303 
(2007), the veteran's report of continuous headaches is not 
credible.  In this regard, post service medical records fail 
to reflect any complaints or treatment for headaches.  In 
fact, during an April 2004 VA outpatient treatment visit, the 
veteran described a prior cervical spine injury and 
specifically denied subsequent residuals, including 
headaches.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming a current disability of headaches, service 
connection is not otherwise warranted as there is no 
competent evidence of a nexus or continuity of 
symptomatology.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.).  

The veteran specifically asserts that the headache disability 
was the result of an inservice personal assault.  In his 
February 2004 application for benefits he explained that he 
was repeatedly struck on the head with a tire iron.  On the 
February 2005 Notice of Disagreement he indicated the 
incident happened in Germany in 1966 or 1967.  Service 
personnel records failed to document any report of this 
assault.  While the Board notes that the fact that the 
assault was not reported does not necessarily indicate that 
the assault did not occur, there is no other evidence which 
would otherwise corroborate the assault in the record.  See 
e.g. 38 C.F.R. § 3.304(f)(3).  For example, the evidence 
reflected no changes in behavior such that an assault can be 
inferred.  While the record does indicate the veteran was 
transferred from one company to another, it did not specify a 
reason for the transfer and significantly did not reflect the 
veteran requested the transfer. As noted above, the veteran 
was provided the opportunity to submit alternate source 
evidence or further information concerning the incident to 
enable the RO to conduct a more detailed search for the 
records but the veteran failed to do so.  

Regardless of the alleged personal assault, the veteran has 
evidence of an inservice incurrence as service treatment 
records reflected complaints and treatment for severe 
headaches in November 1965, July 1966, and October 1966.  
Significantly, no headache disability was ever diagnosed.  
Rather, the veteran was diagnosed with an upper respiratory 
infection in November 1965 and July 1966 and with pharyngitis 
and sinusitis in July 1966.  Furthermore, subsequent records 
failed to document any residual problem from these headaches.  
For example, although the veteran reported a history of 
frequent or severe headaches and described moderately often 
left frontal headaches on the May 1967 report of medical 
history, the contemporaneous examination performed in 
connection with his separation from service described the 
head and neurologic systems as normal and failed to note any 
diagnoses other than bilateral hearing loss.  

More significantly, there is no competent evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the evidence of record relates the veteran's complaints of 
headaches to service.

Nor is service connection warranted on a theory of continuity 
of symptomatology.  As noted above, there is no medical 
evidence reflecting post-service treatment for headaches.  
Furthermore, the veteran did not apply for service connection 
for the condition until February 2004, nearly 37 years after 
his separation from service.   These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  In other words, the decades that elapsed 
between the time of service and the beginning of treatment 
fail to show a continuity of symptomatology upon which to 
support a grant of service connection.  

Given the evidence against the claim, to find that the 
veteran has a migraine headache disability that is related to 
service would require speculation.  The law has recognized in 
this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). Accordingly, 
service connection for migraine headaches is denied.

Back Disability

The veteran seeks service connection for a back disability.  
Concerning the cervical spine, there is no evidence the 
veteran has a currently diagnosed disability.  As noted above 
a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Concerning the lumbar spine, the veteran has a current 
disability of minimal to moderate degenerative disease 
limited to the L4-5 and L5-S1 intervertebral spaces.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

As noted above, there is simply no evidence corroborating the 
veteran's inservice assault.  However, service medical 
records reflected complaints of back pain in September and 
October 1965.  This appeared to be acute and transitory as 
subsequent records failed to reflect complaints or treatment 
for back pain.  An October 1965 x-ray of the back reflected 
the bony structure was normal.  Furthermore, the May 1967 
examination performed in connection with the veteran's 
separation from service described the spine and other 
musculoskeletal system as normal.  Similarly, the veteran 
denied a history of recurrent back pain in the May 1967 
report of medical history.  

More significantly, there is no competent medical evidence of 
a nexus.  None of the medical evidence related the current 
degenerative disease of the lumbar spine to he back pain 
noted in service or to any other event during service.

Nor is there any evidence of continuity of symptomatology.  
The first post-service treatment of back pain was dated in 
March 2004 (i.e. approximately 37 years after the veteran's 
separation from service.).  Additionally, the veteran did not 
apply for benefits until February 2004.  These gaps in 
evidence constitute negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also indicates that 
the arthritis did not manifest to a compensable degree within 
one year of the veteran's separation from service. As such, 
service connection pursuant to 38 U.S.C.A. § 1112, 1137 and 
38 C.F.R. § 3.307, 3.309 is not warranted.

Therefore the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for migraine headaches is denied.

Service connection for a back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


